DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-9 and 14-20), without traverse, in the reply filed on 7/12/2021 is acknowledged.  
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (Group II), there being no allowable generic or linking claim. 

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: the language “calculating an estimated value of an optical parameter of the first sample” should be replaced with the language --calculating an estimated value of a first value of an optical parameter of the first sample--.
In Claims 1 and 14, the definitions of the terms used in equations should be recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the bandgap energy”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A method for determining a characteristic of a direct-gap semiconductor, comprising: measuring at least one optical constant of a first sample of a direct-gap semiconductor with an optical spectrometer; calculating an estimated value of an optical parameter of the first sample of the direct-gap semiconductor based on fitting the model .alpha..sub.g (ln (1+e.sup.(h.nu.-E.sup.g.sup.)/pE.sup.u.sup.)/ln(2)).sup.p to an optical absorption curve based on the at least one optical constant; obtaining at least one second value of the optical parameter; and calculating an estimated characteristic of the direct-gap semiconductor from the estimated value of the optical parameter and the obtained second value of the optical parameter”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.  
Similar limitations comprise the abstract ideas of Claims 10 and 14.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 

The above claims comprise the following additional elements:
In Claim 1: measuring at least one optical constant of a first sample of a direct-gap semiconductor with an optical spectrometer; obtaining at least one second value of the optical parameter;
In Claim 14: a spectroscopic device configured to measure at least one optical constant of a sample of a direct-gap semiconductor; a computing device communicatively connected to the spectroscopic device, comprising a processor and a non-transitory computer-readable medium with instructions stored thereon; obtaining at least one second value of the optical parameter.
The additional element in the preamble (a method/system for determining a characteristic of a direct-gap semiconductor) is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.
The additional elements in the claims such as a computing device communicatively connected to the spectroscopic device, comprising a processor and a non-transitory computer-readable medium with instructions stored thereon are examples of generic computer equipment (components) that are generally recited and, therefore, are not qualified as particular machines.  The limitations such as measuring at least one optical constant of a first sample of a direct-gap semiconductor with an 
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-9 and 15-20 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical steps) and, therefore, these claims are also not eligible either because they lack additional elements that would reflect a practical application and/or they are not qualified for significantly more for substantially similar reasons as discussed with regards to Claims 1 and 14.

Examiner Note with Regards to Prior Art of Record
Claims 1-9 and 14-20 are distinguished over prior art of record based on the reasons below.   
The following references are considered to be the closest prior art to the claimed invention:
Jan Mistrik et al. (“Optical Properties of Electronic Materials: Fundamentals and Characterization”, Part A. Fundamental Properties. Springer Handbook of Electronic and Photonic Materials, DOI 10.1007/978-3-319-48933-9_3. © Springer International Publishing AG 2017.pp.47-83) discloses determining characteristics of a direct gap semiconductor by measuring optical constants, estimating values of optical parameter (absorption characteristics) as a function photon energy in a semiconductor, adjusting parameters such as optical constant by fitting experimental spectra, constructing absorption models for known materials and fitting the models, considering bandgap energy ranges and bandtailing.
A. R. Zanatta (“Revisiting the optical bandgap of semiconductors and the proposal of a unified methodology to its determination”, Scientific Reports | (2019) 9:11225 | https://doi.org/10.1038/s41598-019-47670-y, published August 2, 2019, 12 p.)  discloses that accurate Egap values can be obtained by fitting a (sigmoid) function to their corresponding optical absorption spectra to calculate an estimated characteristics of an optical bandgap of a semiconductor material.	
Daewon Kwon (US 2003/0073254) discloses determining an optical constant of a sample by measuring using an optical instrument, fitting measured data to a theoretical 
John Woollam et al. (US 7385697) discloses sample analysis that included measurement of optical constant via spectrometry, mathematical modeling of chemical bonds and phonon effects, the presence of a bandgap, fitting parameters to evaluate parameters in said mathematical model.
Petar Atanackovic (US 2008/0308143) and Brian Mitchell et al. (US 2009/0047773) disclose obtaining absorption characteristics (“second value”) of an optical parameter.

	However, in regards to Claims 1 and 14, the claims differ from the closest prior art, Mistrik, Zanatta, Kwon, and Woollam, either singularly or in combination, because they fail to anticipate or render obvious calculating an estimated value of an optical parameter of the first sample of the direct-gap semiconductor based on fitting the model .alpha..sub.g (ln(1+e.sup.(h.nu.-E.sup.g.sup.)/pE.sup.u.sup.)/ln(2)).sup.p to an optical absorption curve based on the at least one optical constant, and calculating an estimated characteristic of the direct-gap semiconductor from the estimated value of the optical parameter and the obtained second value of the optical parameter, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863